Citation Nr: 0208596	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  00-02 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from July 1957 to May 1959.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for bilateral pes 
planus and denied the claim.  In February 2001, the Board 
remanded the veteran's claim to the RO for additional action.  

In February 2002, the RO denied the veteran's claim of 
entitlement to service connection for bilateral pes planus on 
the merits.  The veteran has been represented throughout this 
appeal by the RO.  


FINDING OF FACT

Bilateral pes planus was not shown during active service or 
at any time thereafter.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 5107, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303(d) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of service connection for bilateral 
pes planus, the Board observes that the Department of 
Veterans Affairs (VA) has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  The Board observes that the veteran's service 
medical documentation is not of record and was apparently 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis, Missouri.  There remains no issue as to 
the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R §§ 3.102, 3.159, 3.326(a)( 2002).  The veteran has 
been advised by the statement of the case and the 
supplemental statement of the case of the evidence that would 
be necessary for him to substantiate his claim.  Further, the 
Board remanded this case in order to notify the veteran of 
what evidence was necessary for him to establish his claim.  
Any duty imposed on the VA, including the duty to assist and 
to provide notification, has been met to include the 
heightened duty to assist and notify as set forth in the case 
of Hayre v. West, 188 F.3d 1327 (1999).  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

As noted above, the veteran's service medical records are not 
of record and are presumed lost in an accidental fire in 
1973.  In his November 1998 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
advanced that he sought service connection for bilateral pes 
planus which began between "July 1957 and May 1959."  As 
part of this application, he was asked to list the names of 
all doctors who had treated him for the claimed condition 
after service and he indicated that there were none.  
Accordingly, there appears to be approximately a 40 period of 
time without evidence of continuing treatment.

An X-ray study of the right foot from Gerald Chambers, M.D., 
conveys that the reason for the examination was the veteran's 
plantar fasciitis.  An impression of a normal right foot with 
a small calcaneal spur was advanced.  

The record is devoid of any clinical documentation 
establishing that the veteran has bilateral pes planus.  
While acknowledging that the veteran's service medical 
records are not available through no fault of the veteran, 
the Board observes that the veteran has advanced no objective 
evidence establishing that he currently has chronic pes 
planus and, in fact, as a layman, he is not competent to 
testify concerning the diagnosis of his feet in service.  
Indeed, the objective clinical documentation consists solely 
of the January 1999 private radiological evaluation conveying 
that the veteran had right foot plantar fasciitis and a right 
calcaneal spur.  In the absence of any clinical evidence of 
pes planus either in service or currently, service connection 
may not be established.  



ORDER

Service connection for bilateral pes planus is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

